Citation Nr: 0637222	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic pain of the 
right foot.  

2.  Entitlement to service connection for chronic pain of the 
left foot.  

3.  Entitlement to service connection for chronic pain of the 
right shoulder.  

4.  Entitlement to service connection for chronic pain of the 
left shoulder.  

5.  Entitlement to service connection for a disorder of the 
cervical spine characterized by chronic pain.  

6.  Entitlement to service connection for a disorder of the 
thoracic spine characterized by chronic pain.

7.  Entitlement to service connection for a brain aneurysm.  

8.  Entitlement to service connection for chronic headaches.  

9.  Entitlement to service connection for chronic pain of the 
right leg.  

10.  Entitlement to service connection for chronic pain of 
the left leg.  

11.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for spina 
bifida occulta at S1, claimed as a back disorder.

12.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

13.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1987 to January 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the VA 
Regional Office (RO) in Huntington, West Virginia.  

In November 2005, the veteran withdrew her request for a 
hearing before the Board.  


FINDINGS OF FACT

1.  There is no competent evidence of current chronic pain of 
the right foot which is the result of a disease or injury 
incurred in service.

2.  There is no competent evidence of current chronic pain of 
the left foot which is the result of a disease or injury 
incurred in service.

3.  There is no competent evidence of current chronic pain of 
the right shoulder which is the result of a disease or injury 
incurred in service.

4.  There is no competent evidence of current chronic pain of 
the left shoulder which is the result of a disease or injury 
incurred in service.

5.  There is no competent evidence of a current cervical 
spine disorder which is the result of a disease or injury 
incurred in service.

6.  There is no competent evidence of a current thoracic 
spine disorder which is the result of a disease or injury 
incurred in service.

7.  There is no competent evidence of current brain aneurysm 
which is the result of a disease or injury incurred in 
service.

8.  There is no competent evidence of current chronic 
headaches which are the result of a disease or injury 
incurred in service.

9.  There is no competent evidence of current chronic pain of 
the right leg which is the result of a disease or injury 
incurred in service.

10.  There is no competent evidence of current chronic pain 
of the left leg which is the result of a disease or injury 
incurred in service.

11.  In July 1990, the RO denied service connection for spina 
bifida occulta at S1, claimed as a back disorder, and for a 
right and left knee disorder.  The RO notified the veteran of 
that decision by letter dated July 25, 1990.  She did not 
file an appeal.

12.  The evidence received since the July 1990 rating 
decision is cumulative and redundant and does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claims 
for service connection for spina bifida occulta at S1, 
claimed as a back disorder, and for a right and left knee 
disorder.


CONCLUSIONS OF LAW

1.  Chronic pain of the right foot was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Chronic pain of the left foot was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

3.  Chronic pain of the right shoulder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

4.  Chronic pain of the left shoulder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

5.  A cervical spine disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

6.  A thoracic spine disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

7.  A brain aneurysm was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

8.  Chronic headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

9.  A right leg disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

10.  A left leg disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

11.  The July 1990 RO decision that denied entitlement to 
service connection for spina bifida occulta at S1, claimed as 
a back disorder, and for a right and left knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.200, 20.302 (2006).

12.  New and material evidence has not been received, and the 
claims for service connection for spina bifida occulta at S1, 
claimed as a back disorder, and a right and left knee 
disorder, are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The veteran 
filed the instant claim in May 2002.  She was notified 
generally of the VCAA duties to assist by correspondence 
dated in June 2002.  The veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Records were received from the VA Medical 
Center (VAMC) in Canton, Ohio, and a negative response was 
received from the Beckley VAMC.  The veteran reported that 
she was treated by a doctor in Crestline, Ohio, who no longer 
has any records of her treatment.  Further attempts to obtain 
additional evidence would thus be futile.  As to issues 
regarding entitlement to service connection on a de novo 
review, the RO properly informed her, through correspondence, 
that she would need medical evidence of a relationship 
between her alleged disabilities and service, and she has not 
provided such evidence.  As to the remaining issues 
addressing new and material evidence to reopen those claims, 
the veteran was informed, in the June 2002 letter, of what is 
needed to establish new and material evidence in order to 
reopen a claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO ideally should have included 
information with regard to effective dates and disability as 
part of its notice process.  It did not do so.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  Although the veteran has requested a 
VA examination, the Board denies this request because she is 
not entitled to such under controlling law.  As to claims 1 
through 10, examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the disabilities may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  The veteran has not brought forth 
any evidence suggestive of a causal connection between any 
current disabilities and service.  The RO informed her that 
she would need medical evidence of a relationship between a 
current disability and service, and the veteran has not 
provided such evidence.  As to claims 11 through 13, there is 
no duty to obtain a VA examination or opinion because new and 
material evidence has not been presented or secured.  See 38 
C.F.R. § 3.159(c)(4)(iii).  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).
In addition, service connection for certain chronic diseases, 
including arthritis and brain hemorrhage or thrombosis, may 
be established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Factual Background

Service medical records show that the veteran had no medical 
abnormalities in service related to the feet, legs, 
shoulders, cervical spine, brain aneurysm or chronic 
headaches.  They are, however, replete with reference to 
complaints of pain in the left knee and back.  The records 
reflect that on numerous occasions in service, she was placed 
on temporary profile for her back and knees.

The veteran's entrance physical examination performed in 
February 1987 reflects that all body systems were normal.  In 
February 1988, she was evaluated for left knee strain.  She 
was seen in May 1988 for complaints of upper back and left 
knee pain of eight months duration.  Physical examination of 
the knees and back was unremarkable.  The assessment was 
mechanical back pain and left knee patellofemoral pain 
syndrome.  In June 1988, she sought pain pills for back and 
left knee pain.  She reported the pain began soon after she 
entered basic training and continued to get worse despite her 
being placed on a restrictive profile.  X-rays performed in 
August 1988 revealed spina bifida occulta at S1.  In 
September 1988, she could not perform sit ups for her 
physical fitness test secondary to back pain.  In November 
1988, she complained of thoracic pain.  The assessment was 
chronic thoracic pain versus costochondral sprain.  In 
February 1989 the assessment was chronic thoracolumbar 
strain.  In August 1989, she was seen for chronic lumbar 
strain.  In October 1989, she was examined for a Medical 
Board review.  Her Medical Board evaluation reflects that her 
chief complaint was low back pain.  It was observed that this 
started in basic training.  X-rays of the low back were 
unremarkable.  She reported problems including knees giving 
out with no warning, cramps in legs from the knees down, and 
a serious back problem related to an accident in basic 
training.  Medical examination performed in October 1989 
shows all body systems were normal with the exception of the 
lower extremities and the spine.  As for the lower 
extremities, it was noted she had entrapment pain of the 
patellar bilaterally.  As for the spine, she had tenderness 
of the lower thorax.  

Post service medical records include those from the VAMC 
Canton and VA examination conducted in June 1990 and private 
examination in April 1994.  The 1990 examination showed 
normal range of motion of the knees and low back.  The 
diagnoses were history of low back strain and normal knees.  

A private physical examination report dated in April 1994, 
noted that the veteran had been hospitalized in May 1993 
after suffering a cerebral artery aneurysm.  Residuals 
included a weakness and a limp of the right leg, weakness of 
the right arm and a frozen right shoulder.  She had no 
restrictions of the trunk, spine or neck.  

VA treatment records from VAMC Canton show treatment in May 
1990 and from August 1992 to December 1992.  In May 1990 she 
was seen twice for back pain and neck pain between the 
shoulder blades and given Tylenol.  Chest X-ray was normal.  
X-ray of the entire spine showed no arthritis and no evidence 
of lumbar, cervical or dorsal fracture or dislocation.  There 
was no arthritis.  There was spina bifida occulta at S1 but 
no other significant pathology.  She complained of neck pain 
in August and September 1992.  Questionable migraines were 
noted in August 1992.  X-rays and examination of the cervical 
and thoracic spine were normal in December 1992.  

Analysis

The veteran argues that service connection for disabilities 
of the feet, shoulders, cervical and thoracic spine, a brain 
aneurysm, chronic headaches, and pain in both legs should be 
granted because these disabilities are all related to her 
military service.  However, because there is no competent 
evidence of a nexus between any current disability and 
service, the Board denies these claims.  

Medical records both during and after service fail to 
disclose an actual diagnosed or noted disorder of the feet or 
legs.  There is no current diagnosed disorder of the thoracic 
or cervical spine.  There is no medical evidence of a left 
shoulder disorder either in service or following service.  
Although the veteran has a frozen right shoulder, as noted in 
1994, this was not present during service, and is seemingly a 
residual of the aneurysm in 1993.  

As to the orthopedic claims, there has been no finding of 
arthritis within service, within any presumptive period 
following service, or at any time.  Furthermore, the brain 
aneurysm occurred several years following service, outside 
any presumptive period.  As to migraine headaches, there were 
none in service, the current medical evidence only shows 
questionable headaches, and no medical evidence links any 
current headache disorder to service.  

Thus, contrary to the veteran's contention that she has these 
conditions that are related to her service, there is no 
competent, medical evidence of a current disability related 
to service.  The only evidence that the veteran has presented 
regarding these 10 conditions and that their relationship to 
service is her contentions.  The actual medical evidence does 
not support the claims.  While the veteran is competent to 
describe the symptoms that she experienced, her statements 
are without significant probative value in regard to the 
issues at hand, as the veteran has not been shown to possess 
the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Thus, the veteran's personal belief that she has these 
current disorders and that they are related to service cannot 
serve to prove that these disabilities, even if present, had 
their onset during active service or are related to any in-
service disease or injury.  Moreover, inasmuch as the veteran 
has claimed her conditions related to the feet, shoulders, 
spine, and legs are characterized by pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the absence of medical evidence establishing current 
disability related to active service, the preponderance of 
the evidence is against the claims.  The benefit of the doubt 
has been considered, but there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
issues.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  

New and material evidence

Prior to the current appeal, the veteran's claims for service 
connection for a back disorder and right and left knee 
disorders were denied in a July 1990 rating decision.  The RO 
considered service medical records and the June 1990 VA 
examination report discussed above.  That decision found that 
the veteran's only currently diagnosed disorder of the back, 
spina bifida occulta at S1, was the cause of her back pain 
which was reportedly present since the first day in service.  
The RO found the condition was a constitutional or 
developmental abnormality and had existed prior to service 
and was not aggravated by service.  Such congenital defects 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Also, the RO observed 
that as no knee condition was found on the 1990 VA 
examination, there was no current knee disorder.  Thus, 
service connection for these claims was denied.  

The veteran was notified of that denial by letter dated July 
25, 1990, and did not file an appeal.  38 C.F.R. § 20.200.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2006).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2006).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In May 2002, the veteran submitted the current claim to 
reopen.  She claimed that she currently had a back condition 
and knee conditions which had existed since service.  
Evidence added to the record included the aforementioned 1994 
examination detailing residuals of her aneurysm, the records 
from Canton VAMC, and copies of her service medical records.  

The records show the same history of spina bifida occulta at 
S1 in service, and the findings of patellofemoral pain 
syndrome of the right knee.  The Canton VAMC records show 
negative X-ray evidence for any abnormality other than spina 
bifida occulta at S1.  There was no treatment for the knees.  
None of the records added draws a connection between any back 
or knee disorder and service.  Moreover, no doctor or other 
health care provider has opined that there is a connection 
between any current problems of the back and spina bifida, or 
between a disorder of the knees and service.

The Board finds that new and material evidence has not been 
received.  The veteran's contentions are not new.  Her 
statements are essentially a repetition of her previous 
assertions that were before the RO in 1990, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, lay statements concerning 
the onset and etiology of any such conditions are not 
competent, and therefore, not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, the new medical records showing no diagnoses of a 
back disorder and no treatment for the knees are not 
material, as they do not relate to any unestablished fact 
necessary to substantiate the claims.  The new medical 
records do not provide a medical linkage of the claimed back 
and knee disorders to service.  To the contrary, the evidence 
shows no current disability.  Accordingly, even if new, the 
Board emphasizes that these records are do not relate to an 
unestablished fact necessary to substantiate the claim.  
Similarly, as to the medical report of April 1994, the fact 
that the veteran had an aneurysm in 1994 is not a matter in 
dispute, but it is not relevant to the back or knee claims.  

Accordingly, the Board finds that the evidence received 
subsequent to July 1990 is not new and material and does not 
serve to reopen the veteran's claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


ORDER

Service connection for chronic pain of the right foot is 
denied.  

Service connection for chronic pain of the left foot is 
denied.  

Service connection for chronic pain of the right shoulder is 
denied.  

Service connection for chronic pain of the left shoulder is 
denied.  

Service connection for a disorder of the cervical spine 
characterized by chronic pain is denied.  

Service connection for a disorder of the thoracic spine 
characterized by chronic pain is denied.

Service connection for a brain aneurysm is denied.  

Service connection for chronic headaches is denied.  

Service connection for chronic pain of the right leg is 
denied.  

Service connection for chronic pain of the left leg is 
denied.  

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for spina bifida 
occulta at S1, claimed as a back disorder, the claim remains 
denied.

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a right knee 
disorder, the claim remains denied.

	(CONTINUED ON NEXT PAGE)

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a left knee 
disorder, the claim remains denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


